Exhibit 10.27

 

NUVIOS, INC.

2003 LONG-TERM INCENTIVE PLAN

 

1.             Definitions. In this Plan, except where the context otherwise
indicates, the following definitions shall apply:

 

1.1.         “Affiliate” means a corporation, partnership, business trust,
limited liability company or other form of business organization at least a
majority of the total combined voting power of all classes of stock or other
equity interests of which is owned by the Company, either directly or
indirectly, and any other entity designated by the Committee in which the
Company has a significant interest.

 

1.2.         “Agreement” means a written agreement or other document evidencing
an Award that shall be in such form as maybe specified by the Committee and that
may, but need not, be signed by a Participant, as determined by the Committee in
its discretion.

 

1.3.         “Award” means a grant of an Option, Right, Restricted
Stock, Incentive Shares or Performance Award.

 

1.4.         “Board” means the Board of Directors of the Company.

 

1.5.         “Code” means the Internal Revenue Code of 1986, as amended.

 

1.6.         “Committee” means the Compensation Committee of the Board or such
other committee(s), subcommittee(s) or person(s) appointed by the Board to
administer this Plan or to make and/or administer specific Awards hereunder. If
no such appointment is in effect at any time, “Committee” shall mean the Board.

 

1.7.         “Common Stock” means the common stock, par value $0.01 per share,
of the Company.

 

1.8.         “Company” means NuVios, Inc., a Delaware corporation, and any
successor thereto.

 

1.9.         “Date of Exercise” means the date on which the Company receives
notice of the exercise of an Option or Right in accordance with the terms of
Section 8.1 hereof.

 

1.10.        “Date of Grant” means the date on which an Award is granted under
this Plan.

 

1.11.       “Eligible Person” means any person who is (a) an Employee (b) hired
to be an Employee, (c) a Non-Employee Director, or (d) a consultant or
independent contractor to the Company or an Affiliate.

 

--------------------------------------------------------------------------------


 

1.12.        “Employee” means any person determined by the Committee to be an
employee of the Company or an Affiliate.

 

1.13.        “Exercise Price” means the price per Share at which an Option may
be exercised.

 

1.14.        “Fair Market Value” means, (i) if the Common Stock is traded on a
securities exchange or automated dealer quotation system, at the Committee’s
election, either (A) the last sale price for a share, as of the relevant date,
on such securities exchange or automated dealer quotation system as reported by
such source as the Committee may select, or (B) the average of the closing
prices of the Common Stock on such exchange or quotation system for the ten
(10) trading days immediately preceding the relevant date, or (ii) if the Common
Stock is not traded on a securities exchange or automated dealer quotation
system, an amount equal to the then fair market value of a Share as determined
by the Committee pursuant to a reasonable method adopted in good faith for such
purpose.

 

1.15.        “Incentive Shares” means an award providing for the contingent
grant of Shares pursuant to the provisions of Section 10 hereof.

 

1.16.        “Incentive Stock Option” means an Option granted under this Plan
that the Company designates as an incentive stock option under Section 422 of
the Code.

 

1.17.        “Non-Employee Director” means any member of the Company’s or an
Affiliate’s Board of Directors who is not an Employee.

 

1.18.        “Nonstatutory Stock Option” means an Option granted under this Plan
that is not an Incentive Stock Option.

 

1.19.        “Option” means an option to purchase Shares granted under this Plan
in accordance with the terms of Section 6 hereof.

 

1.20.        “Option Period” means the period during which an Option may be
exercised.

 

1.21.        “Participant” means an Eligible Person who has been granted an
Award hereunder.

 

1.22.        “Performance Award” means a performance award granted under the
Plan in accordance with the terms of Section Ii hereof.

 

1.23.        “Plan” means the NuVios, Inc. 2003 Long-Term Incentive Plan, as
amended from time to time.

 

1.24.        “Related Option” means an Option in connection with which, or by
amendment to which, a Right is granted.

 

2

--------------------------------------------------------------------------------


 

1.25.        “Related Right” means a Right granted in connection with, or by
amendment to, an Option.

 

1.26.        “Restricted Stock” means Shares granted under the Plan pursuant to
the provisions of Section 9 hereof.

 

1.27.        “Right” means a stock appreciation right granted under the Plan in
accordance with the terms of Section 7 hereof.

 

1.28.        “Right Period” means the period during which a Right may be
exercised.

 

1.29.        “Section 422 Employee” means an Employee who is employed by the
Company or a “parent corporation” or “subsidiary corporation” (both as defined
in Sections 424(e) and (1) of the Code) with respect to the Comp any.

 

1.30.        “Share” means a share of Common Stock.

 

1.31.        “Ten-Percent Stockholder” means a Section 422 Employee who
(applying the rules of Section 424(d) of the Code) owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or a “parent corporation” or “subsidiary corporation” (both
as defined in Sections 424(e) and (1) of the Code) with respect to the Company.

 

2.             Purpose. This Plan is intended to assist the Company and its
Affiliates in attracting and retaining Eligible Persons of outstanding ability
and to promote the identification of their interests with those of the
stockholders of the Company and its Affiliates.

 

3.             Administration. The Committee shall administer this Plan and
shall have plenary authority, in its discretion, to grant Awards to Eligible
Persons, subject to the provisions of this Plan. The Committee shall have
plenary authority and discretion, subject to the provisions of this Plan, to
determine the Eligible Persons to whom Awards shall be granted, the terms (which
terms need not be identical) of all Awards, including without limitation the
Exercise Price of Options, the time or times at which Awards are granted, the
number of Shares covered by Awards, whether an Option shall be an Incentive
Stock Option or a Nonstatutory Stock Option, any exceptions to
nontransferability, any provisions relating to vesting, and the period during
which Options and Rights may be exercised and Restricted Stock shall be subject
to restrictions. In making these determinations, the Committee may take into
account the nature of the services rendered or to be rendered by Award
recipients, their present and potential contributions to the success of the
Company and its Affiliates, and such other factors as the Committee in its
discretion shall deem relevant. Subject to the provisions of the Plan, the
Committee shall have plenary authority to interpret the Plan and Agreements,
prescribe, amend and rescind rules and regulations relating to them, and make
all other determinations deemed necessary or advisable for the administration of
this Plan and

 

Awards granted hereunder. The determinations of the Committee on the matters
referred to in this Section 3 hereof shall be binding and final.

 

3

--------------------------------------------------------------------------------


 

4.             Eligibility. Awards may be granted only to Eligible Persons.

 

5.             Stock Subject to Plan.

 

5.1.          Subject to adjustment as provided in Section 13 hereof, (a) the
maximum number of Shares that may be issued under this Plan is 6,500,000 Shares.

 

5.2.          If an Option or Right expires or terminates for any reason (other
than termination by virtue of the exercise of a Related Option or Related Right,
as the case may be) without having been fully exercised, if shares of Restricted
Stock are forfeited, or if Shares covered by an Incentive Share Award or
Performance Award are not issued or are forfeited, the unissued or forfeited
Shares that had been subject to the Award shall be available for the grant of
additional Awards.

 

5.3.          Upon exercise of a Right (regardless of whether the Right is
settled in cash or Shares), the number of Shares with respect to which the Right
is exercised shall be charged against the number of Shares issuable under the
Plan and shall not become available for the grant of other Awards.

 

6.             Options.

 

6.1.          Options granted under this Plan to Eligible Persons shall be
either Incentive Stock Options or Nonstatutory Stock Options, as designated by
the Committee; provided, however, that Incentive Stock Options may only be
granted to Eligible Persons who are Section 422 Employees on the Date of Grant.
Each Option granted under this Plan shall be identified either as a Nonstatutory
Stock Option or an Incentive Stock Option and shall be evidenced by an Agreement
that specifies the terms and conditions of the Option. Options shall be subject
to the terms and conditions set forth in this Section 6 hereof and such other
terms and conditions not inconsistent with this Plan as the Committee may
specify.

 

6.2.          The Exercise Price of an Incentive Stock Option granted under this
Plan shall not be less than one hundred percent (100%) of the Fair Market Value
of the Common Stock on the Date of Grant. Notwithstanding the foregoing, in the
case of an Incentive Stock Option granted to an Employee who, on the Date of
Grant is a Ten-Percent Shareholder, the Exercise Price shall not be less than
one hundred and ten percent (110%) of the Fair Market Value of a share on the
Date of Grant.

 

6.3.          The Option Period shall be determined by the Committee and
specifically set forth in the Agreement; provided, however, that an Option shall
not be exercisable after ten (10) years (five (5) years in the case of an
Incentive Stock Option granted to a Ten-Percent Stockholder) from its Date of
Grant.

 

7.             Rights.

 

7.1.          Rights granted under the Plan shall be evidenced by an Agreement

 

4

--------------------------------------------------------------------------------


 

specifying the terms and conditions of the Award.

 

7.2.          A Right may be granted under the Plan:

 

(a)    in connection with, and at the same time as, the grant of an Option under
the Plan;

 

(b)    by amendment of an outstanding Option granted under the Plan; or

 

(c)    independently of any Option granted under the Plan.

 

A Right described in clause (a) or (b) of the preceding sentence is a Related
Right. A Related Right may, in the Committee’s discretion, apply to all or any
portion of the Shares subject to the Related Option.

 

7.3.          A Right may be exercised as a whole or in part as provided in the
applicable Agreement, and, subject to the terms of the Agreement, entitles a
Participant to receive, without payment to the Company (but subject to required
tax withholding), either cash or that number of Shares (equal to the highest
whole number of Shares), or a combination thereof, in an amount or having an
aggregate Fair Market Value as of the Date of Exercise not to exceed the number
of Shares subject to the portion of the Right exercised multiplied by an amount
equal to the excess of (a) the Fair Market Value on the Date of Exercise of the
Right over (b) either (i) the Fair Market Value on the Date of Grant (or such
amount in excess of such Fair Market Value as may be specified by the Committee)
of the Right if it is not a Related Right, or (ii) the Exercise Price as
provided in the Related Option if the Right is a Related Right.

 

7.4.          The Right Period shall be determined by the Committee and
specifically set forth in the Agreement; provided, however, that (a) a Right
will expire no later than the earlier of(i) ten (10) years from the Date of
Grant, or (ii) in the case of a Related Right, the expiration of the Related
Option; and (b) a Right that is a Related Right to an Incentive Stock Option may
be exercised only when and to the extent the Related Option is exercisable.

 

7.5.          The exercise, as a whole or in part, of a Related Right shall
cause a reduction in the number of Shares subject to the Related Option equal to
the number of Shares with respect to which the Related Right is exercised. The
exercise, as a whole or in part, of a Related Option shall cause a reduction in
the number of Shares subject to the Related Right equal to the number of Shares
with respect to which the Related Option is exercised.

 

8.             Exercise of Options and Rights.

 

8.1.          An Option or Right may, subject to the terms of the applicable
Agreement evidencing the Award, be exercised as a whole or in part by the
delivery to the Company of a notice of the exercise, in such form as the
Committee may prescribe, accompanied, in the case of an Option, by (a) a full
payment for the Shares with respect to which the Option is exercised or
(b) irrevocable instructions to a broker to deliver promptly to the Company cash
equal to the exercise price of the Option. To the extent provided in the
applicable Agreement, payment may

 

5

--------------------------------------------------------------------------------


 

be made by (i) delivery (including constructive delivery) of Shares (provided
that such Shares, if acquired pursuant to an option or other award granted
hereunder or under any other compensation plan maintained by the Company or any
Affiliate, have been held by the Participant for at least six (6) months) valued
at Fair Market Value on the Date of Exercise or (ii) delivery of a promissory
note as provided in Section 8.2 hereof.

 

8.2.          To the extent provided in an Agreement and permitted by applicable
law, the Committee may accept as payment of all or a portion of the Exercise
Price a promissory note executed by the Participant evidencing his or her
obligation to make future cash payment thereof. Promissory notes made pursuant
to this Section 8.2 shall (a) be secured by a pledge of the Shares received upon
exercise of the Option, (b) bear interest at a rate fixed by the Committee, and
(c) contain such other terms and conditions as the Committee may determine in
its discretion.

 

9.             Restricted Stock Awards. Each grant of Restricted Stock under
this Plan shall be subject to an Agreement specifying the terms and conditions
of the Award. Restricted Stock granted under this Plan shall consist of Shares
that are restricted as to transfer, subject to forfeiture, and subject to such
other terms and conditions as may be determined by the Committee.

 

10.           Incentive Share Awards. Each grant of Incentive Shares under this
Plan shall be evidenced by an Agreement that: (a) provides for the issuance of
Shares to a Participant at such times and (b) contains such other terms and
conditions, as determined by the Committee.

 

11.           Performance Awards. Each Performance Award granted under this Plan
shall be evidenced by an Agreement that: (a) provides for the payment of cash
and/or issuance of Shares to a Participant and (b) contains such other terms and
conditions as may be determined by the Committee. For purposes of Section 5.2
hereof, a Performance Award shall be deemed to cover a number of Shares equal to
the sum of (a) the maximum number of Shares that may be issued upon payment of
the Award and (b) to the extent the Award is not payable in Shares, a number of
Shares equal to the quotient obtained by dividing the maximum dollar amount of
the Award that is not payable in Shares by the Fair Market Value of a Share as
of the Date of Grant of the Award, rounded to the next highest whole number.

 

12.           Dividends and Dividend Equivalents. The terms of an Award may,
subject to such terms and conditions as the Committee may specify, provide a
Participant with the right to receive dividend payments or dividend equivalent
payments with respect to Shares covered by the Award, which payments may be
either made currently or credited to an account established for the Participant,
and may be settled in cash or Shares, as determined by the Committee.

 

13.           Capital Adjustments. In the event of any change in the outstanding
Common Stock by reason of any stock dividend, split-up, recapitalization,
reclassification, combination or exchange of shares, merger, consolidation,
liquidation or the like, the Committee may, in its discretion, provide for a
substitution for or adjustment in (a) the number and class of shares subject to
outstanding Awards, (b) the Exercise Price of Options and the base price upon
which payments under Rights that are not Related Rights are determined, and
(c) the aggregate number and class of Shares for which Awards thereafter may be
granted under this Plan.

 

6

--------------------------------------------------------------------------------


 

14.           Termination or Amendment. The Board may amend or terminate this
Plan in any respect at any time; provided, however, that after this Plan has
been approved by the stockholders of the Company, no amendment or termination of
this Plan shall be made by the Board without approval of(a) the Company’s
stockholders to the extent stockholder approval of the amendment is required by
applicable law or regulations or the requirements of the principal exchange or
interdealer quotation system on which the Common Stock is listed or quoted, if
any, and (b) each Participant whose rights or obligations under any Award
granted prior to the date of such amendment or termination would be adversely
affected by such amendment or termination.

 

15.           Modification, Substitution of Awards.

 

15.1.        Subject to the terms and conditions of this Plan, the Committee may
modify the terms of any outstanding Awards; provided, however, that no
modification of an Award shall, without the consent of the Participant,
adversely affect any of the Participant’s rights or obligations under such
Award.

 

15.2.        Notwithstanding anything contained herein to the contrary, Awards
may, at the discretion of the Committee, be granted under this Plan in
substitution for stock options and other awards relating to capital stock of
another corporation that is merged into, consolidated with, or all or a
substantial portion of the property or stock of which is acquired by, the
Company or one of its Affiliates. The terms and conditions of the substitute
Awards so granted may vary from the terms and conditions set forth in this Plan
to such extent as the Committee may deem appropriate in order to conform, as a
whole or in part, to the provisions of the awards in substitution for which they
are granted.

 

16.           Foreign Employees. Without amendment of this Plan, the Committee
may grant Awards to Eligible Persons who are subject to the laws of foreign
countries or jurisdictions on such terms and conditions different from those
specified in this Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of this Plan. The
Committee may make such modifications, amendments, procedures, sub-plans and the
like as may be necessary or advisable to comply with provisions of laws of other
countries or jurisdictions in which the Company or any of its Affiliates operate
or have employees.

 

17.           Stockholder Approval. This Plan, and any amendments hereto
requiring stockholder approval pursuant to Section 14 hereof, are subject to
approval by vote of the stockholders of the Company at the next annual or
special meeting of stockholders following adoption by the Board.

 

18.           Withholding. The Company’s obligation to issue or deliver Shares
or pay any amount pursuant to the terms of any Award granted hereunder shall be
subject to satisfaction of applicable federal, state and local tax withholding
requirements. To the extent provided in the applicable Agreement and in
accordance with rules prescribed by the Committee, a Participant may satisfy any
such withholding tax obligation by any of the following means or by a
combination of such means: (a) tendering a cash payment, (b) authorizing the
Company to withhold Shares otherwise issuable to the Participant, or
(c) delivering to the Company already-

 

7

--------------------------------------------------------------------------------


 

owned and unencumbered Shares.

 

19.           Term of Plan. Unless sooner terminated by the Board pursuant to
Section 14, this Plan shall terminate on the date that is ten (10) years after
the earlier of that date that the Plan is adopted by the Board or approved by
the Company’s stockholders, and no Awards may be granted or awarded after such
date. The termination of this Plan shall not affect the validity of any Award
outstanding on the date of termination.

 

20.           Indemnification of Committee. In addition to such other rights of
indemnification as they may have as members of the Board or Committee, members
of the Committee shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and reasonably incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with this Plan or
any Award granted hereunder, and against all amounts reasonably paid by them in
settlement thereof or paid by them in satisfaction of a judgment in any such
action, suit or proceeding, if such members acted in good faith and in a manner
which they believed to be in, and not opposed to, the best interests of the
Company.

 

21.           General Provisions.

 

21.1.        The establishment of this Plan shall not confer upon any Eligible
Person any legal or equitable right against the Company, any Affiliate or the
Committee, except as expressly provided in this Plan. Participation in this Plan
shall not give an Eligible Person any right to be retained in the service of the
Company or any Affiliate.

 

21.2.        Neither the adoption of this Plan nor its submission to the
Company’s stockholders shall be taken to impose any limitations on the powers of
the Company or its Affiliates to issue, grant, or assume options, warrants,
rights, or restricted stock, or other awards otherwise than under this Plan, or
to adopt other stock option, restricted stock, or other plans, or to impose any
requirement of stockholder approval upon the same.

 

21.3.        The interests of any Eligible Person under this Plan are not
subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered except to the extent provided in an Agreement.

 

21.4.        This Plan shall be governed, construed and administered in
accordance with the laws of the State of Delaware.

 

21.5.        The Committee may require each person acquiring Shares pursuant to
Awards granted hereunder to represent to and agree with the Company in writing
that such person is acquiring the Shares without a view to distribution thereof.
The certificates for such Shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer. All certificates for Shares
issued pursuant to this Plan shall be subject to such stock transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock

 

8

--------------------------------------------------------------------------------


 

exchange upon which the Common Stock is then listed or interdealer quotation
system upon which the Common Stock is then quoted, and any applicable federal or
state securities laws. The Committee may place a legend or legends on any such
certificates to make appropriate reference to such restrictions.

 

21.6.        The Company shall not be required to issue any certificate or
certificates for Shares with respect to Awards granted under this Plan, or
record any person as a holder of record of such Shares, without obtaining, to
the complete satisfaction of the Committee, the approval of all regulatory
bodies deemed necessary by the Committee, and without complying to the Board’s
or Committee’s complete satisfaction, with all rules and regulations, under
federal, state or local law deemed applicable by the Committee.

 

9

--------------------------------------------------------------------------------